DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cyrot (Pub No. US 2013/0001357 A1).  
Regarding claims 1 & 12
	Cyrot teaches an aircraft (See figures 1-7 & 11-15, ref # 10) comprising: a flight control surface (See figures 1-7 & 11-15, ref # 18) arranged on the aircraft; (See figures 1-7 & 11-15, ref # 10) and an actuator assembly (See figures 1-7 & 11-15, ref # 100) operatively coupled to the flight control surface; (See paragraph 0043 & figures 1-7 & 11-15, ref # 18) the actuator assembly (See figures 1-7 & 11-15, ref # 100) comprising: a primary load path (See figures 1-7 & 11-15, ref # 114) for tightly coupling an actuated surface (See figures 1-7 & 11-15, ref # 18) to a reference structure; (See figures 1-7 & 11-15, ref # 128) a secondary load path (See figures 1-7 & 11-15, ref # 136) having a backlash portion for coupling the actuated surface (See figures 1-7 & 11-15, ref # 18) to the reference structure (See figures 1-7 & 11-15, ref # 128) with backlash, wherein the secondary load path (See figures 1-7 & 11-15, ref # 136) is unloaded during an operative state of the primary load path (See figures 1-7 & 11-15, ref # 114) and loaded during a failure state of the primary load path; (See figures 1-7 & 11-15, ref # 114) a first sensor (See figures 1-7 & 11-15, ref # 150) configured to sense relative displacement between a portion of the primary load path (See figures 1-7 & 11-15, ref # 114) and a portion of the secondary load path: (See figures 1-7 & 11-15, ref # 136) and a controller (See figures 1-7 & 11-15, ref # 135/200) operatively coupled to the first sensor, (See figures 1-7 & 11-15, ref # 150) the controller (See figures 1-7 & 11-15, ref # 200/135) configured to determine a load on the primary load path (See figures 1-7 & 11-15, ref # 114) based on relative displacement sensed by the first sensor.  (See abstract, claim 1, paragraphs 0008, 0050-0051, & figures 1-7 & 11-15, ref # 150)  

Regarding claim 2
	Cyrot teaches wherein the first sensor (See figures 1-7 & 11-15, ref # 150) comprises a position sensor.  (See claim 2, paragraphs 0009, 0050-0051, & figures 1-7 & 11-15, ref # 150)  

Regarding claim 3
	Cyrot teaches wherein the first sensor (See figures 1-7 & 11-15, ref # 150) comprises a linear variable differential transformer.  (See claim 3, paragraphs 0010, 0051-0052, & figures 1- 7 & 11-15, ref # 150)  

Regarding claim 4
	Cyrot teaches further comprising an actuator (See figures 1-7 & 11-15, ref # 100) operatively coupled to the primary load path (See figures 1-7 & 11-15, ref # 114) and the secondary load path, (See figures 1-7 & 11-15, ref # 136) the actuator (See figures 1-7 & 11-15, ref # 100) operative to effect motion along at least the primary load path, (See figures 1-7 & 11- 15, ref # 114) wherein the controller (See paragraphs 0046, 0058, & figures 1-7 & 11-15, ref # 200/135) is configured to command the actuator (See figures 1-7 & 11-15, ref # 100) to inhibit motion upon the determined load exceeding a prescribed load threshold.  (See paragraphs 0057-0063 & figures 1-7 & 11-15)  

Regarding claim 5
	Cyrot teaches further comprising a mechanical brake (See paragraph 0059) configured to selectively inhibit motion along at least the primary load path, (See figures 1-7 & 11-15, ref # 114) wherein the controller (See figures 1-7 & 11-15, ref # 200/135) is configured to command the brake (See paragraph 0059) to inhibit motion along at least the primary load path (See figures 1-7 & 11-15, ref # 114) upon the determined load exceeding the prescribed load threshold.  (See paragraphs 0057-0063 & figures 1-7 & 11-15)  

Regarding claim 6
	Cyrot teaches wherein the controller (See figures 1-7 & 11-15, ref # 200/135) determines the load based on a linear relationship between load on the primary load path, (See figures 1-7 & 11-15, ref # 114) a relative stiffness between the primary and secondary load paths, (See figures 1-7 & 11-15, ref # 114 & 136) and relative displacement between the primary and secondary load paths.  (See paragraphs 0057-0063 & figures 1-7 & 11-15, ref # 114 & 136)  

Regarding claim 7
	Cyrot teaches wherein the controller (See figures 1-7 & 11-15, ref # 200/135) is configured to sense the failure state of the primary load path (See figures 1-7 & 11-15, ref # 114) when the load exceeds a predetermined value.  (See paragraph 0046, 0052, 0058, & figures 1-7 & 11-15)  

Regarding claim 8
	Cyrot teaches wherein the controller (See figures 1-7 & 11-15, ref # 200/135) is configured to detect a jam state in one of an upper or lower primary attachment system.  (See claim 4, paragraphs 0011, 0044, & figures 1-7 & 11-15, ref # near 124 & 125)  
	While, Cyrot does not mention a jam, a jam is a type of failure and the failure is detected in the same way with the same structure, therefore Cyrot is detecting a jam.  

Regarding claim 9
	Cyrot teaches wherein the controller (See figures 1-7 & 11-15, ref # 200/135) is configured to detect a failure state in at least one of a main housing, (See figures 1-7 & 11-15, ref # 160) gimbal, (See figures 1-7 & 11-15, ref #126) primary attachment pins, (See figures 1-7 & 11-15, ref # 164) or the ball screw (See figures 1-7 & 11-15, ref # 120) of the primary lead path.  (See claim 5, paragraphs 0012, 0053, & figures 1-7 & 11-15, ref # 114)  

Regarding claim 10
	Cyrot teaches wherein the controller (See figures 1-7 & 11-15, ref # 200/135) is configured to detect a failure state in at least one of a primary nut gimbal housing, (See figures 1-7 & 11-15, ref # 142) primary ball nut assembly, (See figures 1-7 & 11-15, ref # 116) or trunnion.  (See claim 6, paragraphs 0013, 0054, & figures 1-7 & 11-15, ref # 166)  

Regarding claim 11
	Cyrot teaches further comprising a second sensor, (See figures 1-7 & 11-15, ref # 150) wherein the controller (See figures 1-7 & 11-15, ref # 200/135) is configured to detect a failure state in the other one of an upper or lower primary attachment system.  (See claim 7, paragraphs 0014, 0044, & figures 1-7 & 11-15, ref # near 124 & 125)  

Regarding claim 13
	Cyrot teaches a method for determining load on a primary load path of an actuator comprising: receiving sensor signals from one or more sensors; determining a relative displacement between a portion of the primary load path and a portion of a secondary load path based on the received signals: determining a load on the primary load path based on the relative displacement.  (See claim 10, paragraph 0017, & figures 1-7 & 11-15)  
	Further, the operation of the apparatus of claim 1 meets the limitation of the method of claim 13.  

Regarding claim 14
	Cyrot teaches further comprising inhibiting motion along the primary load path upon the determined load exceeding a prescribed load threshold.  (See paragraphs 0057-0063 & figures 1-7 & 11-15)  
	Further, the operation of the apparatus of claim 4 meets the limitation of the method of claim 14.  

Regarding claim 15
	Cyrot teaches wherein inhibiting motion comprises at least one of commanding an actuator operative to effect motion along the primary load path to hall motion along the primary load path or commanding a brake operatively selectively inhibit motion along the primary load path to inhibit motion along the primary load path.  (See paragraphs 0057-0063 & figures 1-7 & 11-15)  
	Further, the operation of the apparatus of claim 5 meets the limitation of the method of claim 15.  

Regarding claim 16
	Cyrot teaches wherein determining the load comprises using a linear relationship between load on the primary load path, a relative stiffness between the primary and secondary load paths, and relative displacement between the primary and secondary load paths.  (See paragraphs 0057-0063 & figures 1-7 & 11-15)  
	Further, the operation of the apparatus of claim 6 meets the limitation of the method of claim 16.  

Regarding claim 17
	Cyrot teaches further comprising: comparing the relative displacement to a predetermined range of values; and annunciating a jam in the primary load oath if the relative displacement is within the predetermined range of values. (See claim 10, paragraph 0017, & figures 1-7 & 11-15)  
	While, Cyrot does not mention a jam, a jam is a type of failure and the failure is detected in the same way with the same structure, therefore Cyrot is detecting a jam.  

Regarding claim 18
	Cyrot teaches wherein the predetermined range of values is a range centered around a value determined by e summation of the amount of structural deformation in the primary load path during an operative state and an amount of backlash required for triggering a locking key to engage the secondary load path.  (See claim 11, paragraph 0018, & figures 1-7 & 11-15)  

Regarding claim 19
	Cyrot teaches wherein annunciating the failure includes locking an actuator that effects motion along the primary load path.  (See claims 10 & 12, paragraphs 0017, 0019, & figures 1-7 & 11-15)  

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
The Applicant argues in section A, pages 1-3 of the remarks, different aspects of the specification not the claims.  
Applicant is reminded that they need to address the claim rejections.  
The Applicant argues in section B, pages 3-4 of the remarks, that the reference Cyrot (Pub No. 2013/0001357 A1) does not determine the primary load path is in a failure state based on relative displacement between the primary and secondary load path based on a conversion of displacement data into load.  
The Examiner respectfully disagrees.  The reference Cyrot has the same structure as the claimed invention and has a primary and secondary load path and a sensor to detect the relative displacement between the primary and secondary load path to determine a failure state as admitted by Applicant.  The displacement is caused by the load.  While there is not a conversion of displacement data into a load, the displacement data correlates to the load and further the conversion is not required or mentioned in the claims.  It is also unclear how the Instant Application if performing this and the reference is not performing this when they have the same structure and are measuring the same displacement data.  
Therefore the Examiner maintains the 102 rejections.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647